Citation Nr: 1329856	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claim resides with the Portland, Oregon RO.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran later cancelled this hearing request, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

In June 2013, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The issues of entitlement to service connection for edema, poor circulation of the legs, transient ischemic attacks (TIAs), residuals of bilateral hip fractures, and dementia, all to include as secondary to a service-connected heart disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, service connection has previously been established for history of rheumatic heart disease, status post aortic replacement and coronary artery bypass graft times four for aortic valve stenosis and insufficiency (rated as 100 percent disabling), and for pterygium (rated as noncompensably disabling).

The report of a September 2009 VA examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran needed assistance in bathing and tending to other hygiene needs, was unable to handle his own financial affairs, and required medication management.  The examiner indicated that the Veteran's activities and functions were limited by his dementia and residuals of hip fracture.

On VA examination in December 2009, the examiner noted the Veteran's history of fracturing both of his hips.  It was further noted that the Veteran had a diagnosis of dementia with possible Alzheimer's disease.  Additionally, the Veteran had a history of atrial fibrillation, hyperlipidemia, aortic valve disorder, dizziness, benign prostatic hypertrophy, anxiety, cerebrovascular accident, angina, lumbago, legal blindness, and cerebrovascular accidents.  The examiner opined that the Veteran required the assistance of another person in attending to the ordinary activities of daily living, and he required the assistance of another person in protecting himself from the ordinary hazards of his daily environment.

The report of a December 2011 VA examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran needed assistance in bathing and tending to other hygiene needs, was unable to handle his own financial affairs, and required medication management.  Further, it was noted that the Veteran was legally blind and required nursing home care.  The examiner indicated that the Veteran's activities and functions were limited by his dementia, residuals of right hip fracture, and circulation in his left leg, secondary to cardiovascular problems.

Special monthly compensation is payable if, as the result of service-connected disability, the veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (2013).

Clearly, the Veteran is in need of the aid and attendance of another person.  However, it is unclear if this need is solely the result of service-connected disability.  On the Veteran's VA form 9, received by VA in October 2012, the Veteran's spouse (who holds power of attorney) claimed that the Veteran's edema, poor circulation of the legs, and TIAs were all linked to his service-connected heart disability.  Further, she asserted that the Veteran's poor leg circulation caused him to fall and fracture his hips, and his TIAs had caused his dementia; as such, those disabilities should also be linked to his service-connected heart disability.  Given the contentions of causation noted above, claims for service connection for edema, poor circulation of the legs, TIAs, residuals of bilateral hip fractures, and dementia, all as secondary to a service-connected heart disability, have been raised by the record.

The determination on these claims for secondary service connection could affect the claim for SMC.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board must remand the issue of entitlement to SMC due to the need for aid and attendance or housebound benefits as it is inextricably intertwined with the appellant's expressed desire to link his edema, poor circulation of the legs, TIAs, residuals of bilateral hip fractures, and dementia, all to his service-connected heart disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should complete all necessary development and adjudicate the Veteran's claims for service connection for edema, poor circulation of the legs, transient ischemic attacks (TIAs), residuals of bilateral hip fractures, and dementia, under all possible theories of entitlement, to include as aggravated by or as secondary to service-connected heart disability.  All indicated development should be completed before the claims are adjudicated.

2.  After completion of the above, the Veteran should also be afforded a VA medical examination, with an appropriate examiner, to determine whether his service-connected disorders render him in need of aid and attendance of another person or housebound.  The examiner is requested to cite to the appropriate documentation of record in noting which disorders are service connected.

In this regard, attention should be directed to the Veteran's service-connected disorders (including any disorders which may be found to be service connected through the aforementioned development).  All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to provide an opinion as to whether the Veteran requires the regular aid and attendance of another person due to service-connected disorders alone.  If the Veteran requires the regular aid and attendance of another person, but on account of nonservice-connected disorders only, the examiner should so state.  The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities alone cause him to be housebound.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination of any claim remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


